Citation Nr: 1212773	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss, status post mastoidectomy and history of left suppurative otitis media.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse presented testimony at a video-conference hearing chaired by the undersigned Acting Veterans Law Judge in November 2009.  A transcript of the hearing has been associated with the claims folder.

This matter was previously the subject of Board remands in March 2010, December 2010, and December 2011.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the prior remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the entire appeal period, the evidence demonstrates that the Veteran has no worse than Level IV hearing in the right ear and Level X hearing in the left ear. 



CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 30 percent for bilateral hearing loss, status post mastoidectomy and history of left suppurative otitis media, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.87; Diagnostic Codes 6100, 6200-6210 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2007 letter, sent prior to the initial unfavorable decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2008 letter, also sent prior to the April 2008 rating decision, advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board also concludes VA's duty to assist has been satisfied.  Some, but not all of the Veteran's service treatment records are in the file.  The remainder of the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center in 1973.  The Veteran has been made aware of such fact and has been afforded numerous opportunities to identify or submit relevant evidence.  Moreover, while the history of in-service injury is certainly important, the rating of the hearing loss is dependent on current audiologic data and evidence during the relevant appeal period.  In this regard, the Veteran has identified VA outpatient treatment records and those records were obtained.  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Here, the Veteran underwent VA examinations in January 2008, April 2010, July 2010, February 2011, and March 2011.  A supplemental examination opinion was rendered in December 2011.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board's concerns with previous examinations were set forth in its March 2010, December 2010, and December 2011 Remand directives.  In this regard, the Board finds that there has been substantial compliance with the prior remand directives.  See D'Aries, supra.  In this regard, the most recent examination reports reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted appropriate audio examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audiological examiners described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is currently assigned a 30 percent rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective June 29, 2007.  At his November 2009 Board hearing and in documents of record, the Veteran contends that his hearing disability is worse than the currently assigned evaluation. Therefore, he alleges that he is entitled to a rating in excess of 30 percent for such disability. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In January 1946, and immediately following the Veteran's separation from active duty, the RO granted entitlement to service connection for "otitis media with mastoiditis."  An initial 10 percent disability evaluation was assigned.  Over the years, the rating increased to 20 percent, but in a February 1961 decision was reduced to a noncompensable (zero percent) evaluation.  Later, in an October 2005 decision, the RO granted a 20 percent rating for the hearing loss disability.  

The current claim was filed in June 2007.  During the course of the appeal, the RO granted a 30 percent rating, effective as of the date of his claim.  The Veteran, however, continues to disagree with the rating assigned.  

VA audiology treatment notes in October 2007 indicated that the Veteran was a candidate for hearing aids.  At such time, the Veteran reported intermittent pain and could "blow air" through his left ear.  He reported a past history of infections but no current complaints.  

The Veteran underwent a VA audio examination in January 2008.  At such time, he reported that he could not hear out of one ear.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
58.75
30
70
65
70
LEFT
68.75
45
60
75
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The hearing test was described as consistent and reliable.  The examiner indicated that the Veteran should see an ENT doctor and that treatment of the hearing disorder might cause a change in the threshold levels.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level III hearing in his right ear and Level II hearing in his left ear.  However, because the right ear demonstrated an exceptional pattern of hearing impairment as that term is defined in 38 C.F.R. § 4.86, Table VIa provides for a Roman numeral designation of Level IV.  That numeral is then elevated to the next higher numeral, Level V.  The left ear did not demonstrate an exceptional pattern of hearing impairment.  Applying these results to Table VII provides for a disability evaluation of 10 percent.  These results do not provide a basis for assigning a rating greater than that assigned by the RO.  

VA treatment records dated in May 2008 reflect complaints that communication was difficult with the Veteran's spouse and he could not hear unless he was looking at a person.  It was noted that the Veteran also denied a change in symptoms or pain.

At the November 2009 Board hearing, the Veteran and his spouse testified that he experienced constant ear infections, difficulty hearing, and has a hole in his head.  He further indicated that he did not wear hearing aids because they made him sick.

The Veteran underwent an additional VA examination in July 2010.  Therein, the Veteran reported a history of ear pain since service.  A physical examination revealed dry and scaly ears but with no edema or discharge.  There were no aural polyps, his mastoids were normal, and there were no findings of current ear disease or secondary conditions.  Audiologic testing was not conducted.  

A July 2010 statement from the Veteran's pastor indicated that the Veteran was in pain due several conditions, including an ear problem.  

The Veteran underwent additional VA examination in February 2011.  At such time, while the Veteran reported left ear pain, he described it as only occurring less than yearly.  A physical examination revealed some left ear deformity but affecting less than 1/3 of the ear.  There were no polyps and the mastoids were normal.  There was evidence of left ear infection consisting of external otitis and otitis media in the left ear.  

In March 2011, a VA examiner measured pure tone thresholds, in decibels, as follows:




HERTZ



AVG.
1000
2000
3000
4000
RIGHT
57.5
25
65
65
75
LEFT
100
85
105
105+
105

Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  The examiner was unable to test speech recognition in the left ear due to speech recognition being too unreliable to score in the left ear.  The examiner did opine, however, that the hearing loss disability did not render the Veteran unemployable.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level IV hearing in his right ear.  The left ear demonstrated an exceptional pattern of hearing impairment as that term is defined in 38 C.F.R. § 4.86.  Table VIa provides for a Roman numeral designation of Level X.  Applying these results to Table VII provides for a disability evaluation of 30 percent.  These results support the evaluation assigned by the RO, but do not provide a basis for assigning a rating greater than that assigned by the RO.  

Finally, in December 2011, the VA examiner reviewed the record and noted that the recent audiogram was accurate.  In describing hearing loss pathology, he explained that chronic otitis could cause a 50 percent change in hearing thresholds and that chronic ear infections were known to cause hearing loss.  

In sum, when evaluating the Veteran's hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, the preponderance of the evidence is against the claim for a disability evaluation in excess of 30 percent.  38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, as well as his spouse and pastor, while competent to report symptoms such as difficulty hearing and having others talk louder, are not competent to report that his hearing acuity is of sufficient severity to warrant a 40 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).    

Despite the foregoing, the Board acknowledges the Veteran's, his spouse's, and his pastor's reports of the difficulty he has hearing friends or family.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an evaluation in excess of 30 percent are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Although a higher rating is not warranted for the Veteran's hearing loss, the Board must also address whether the Veteran has separately compensable residuals of mastoidectomy or left suppurative otitis media.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Generally, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25 (2011).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, "[t]he rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  To rate a disability twice or more "would overcompensate a claimant for the actual impairment of his earning capacity" and would constitute the pyramiding of disability ratings, prohibited by 38 C.F.R. § 4.14 (2011).  Brady, 4 Vet. App. at 206.  Such evaluation of the "same disability" or the "same manifestation under different diagnoses is to be avoided."  38 C.F.R. § 4.14 (2011).  In other words, if a veteran has been diagnosed with more than one disorder and various Diagnostic Codes are at issue, separate disability ratings may not be used if the various Diagnostic Codes are duplicative of each other or involve overlapping symptomatology.  On the other hand, if the Diagnostic Codes at issue involve separate and distinct symptomatology, the veteran may be entitled to have his multiple disorders rated under the various DCs.  See Esteban, (holding that because none of the symptomatology for appellant's three conditions was overlapping or duplicative, the appellant was entitled to separate ratings for each condition).

The Board notes that a mastoidectomy is the removal of infected mastoid cells that result from ear infections such as chronic otitis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1112 (32d ed.2011) [hereinafter "Dorland's"].  Otitis media is an inflammation of the inner ear.  Dorland's at 1351.  Otitis media suppurative is "otitis media with a discharge of pus (otorrhea).... It may be either acute or chronic."  Id.  Otitis generally causes "inflammation of the ear, often with pain, fever, hearing loss, tinnitus, and vertigo."  Id. at 1350.

Potentially applicable Diagnostic Codes include Diagnostic Code 6200, which provides for a 10 percent evaluation for chronic suppurative otitis media, mastoiditis or cholesteatoma, during suppuration, or with aural polyps.  There is no higher evaluation available under this Diagnostic Code.  Here, however, the evidence does not reveal aural polyps.  In addition, while the Veteran reports constant ear infections and there are findings of otitis media, it is not shown to result in suppuration.  Hence, a separate compensable rating under Diagnostic Code 6200 is not warranted.  

Under Diagnostic Code 6201, nonsuppurative otitis media with effusion is rated as hearing loss; thus, a separate compensable evaluation is not permitted.  
  
Furthermore, the Veteran is not shown to have Meniere's syndrome or any peripheral vestibular disorders; hence, a compensable rating is not warranted under Diagnostic Codes 6204 or 6205.  Additionally, while he is shown to have deformity of the left ear, such is not shown to result in the loss of 1/3rd of the ear substance.  Therefore, a compensable rating is not warranted under Diagnostic Code 6207.  

Additionally, while the Veteran is shown to have occasional otitis media, the weight of the probative evidence does not show that it requires frequent or prolonged treatment.  Hence, a compensable evaluation under Diagnostic Code 6210 is not warranted.  

Finally, the Board acknowledges the Veteran's complaints of ear pain; however, during the appeal period in question, pain was only described as intermittent or as occurring less than yearly.  As such, the isolated references to ear pain alone do not support the assignment of a separate compensable evaluation.  

Therefore, the Board finds that the Veteran's service-connected hearing loss results in no worse than Level IV hearing in the right ear and Level X hearing in the left ear.  Moreover, there is no additional symptomatology for which a separate compensable rating is warranted.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has indicated that he has difficulty hearing other people.  Such symptomatology is contemplated in his assigned evaluation as the rating criteria addresses deficiencies in speech discrimination as well as in pure tone thresholds.  As discussed above, there are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the Veteran or the evidence of record reasonably raises the question of whether he is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has not asserted, and the evidence does not show, that his hearing loss disability has caused unemployability.  Moreover, VA examiners have rendered opinions indicating that the hearing loss disability alone does not result in unemployability.  Therefore, because there is no probative evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3 , 4.7. 



ORDER

A rating in excess of 30 percent for bilateral hearing loss, status post mastoidectomy and history of left suppurative otitis media, is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


